Exhibit 10.2




AMENDMENT NUMBER EIGHT TO CREDIT AGREEMENT, WAIVER AND CONSENT
THIS AMENDMENT NUMBER EIGHT TO CREDIT AGREEMENT, WAIVER AND CONSENT (this
“Amendment”), dated as of November 2, 2015, is entered into by and among the
lenders identified on the signature pages hereof (such Lenders, together with
their respective successors and permitted assigns, are referred to hereinafter
each individually as a “Lender” and, collectively, as the “Lenders”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association (“Wells
Fargo”), as administrative agent for each member of the Lender Group and the
Bank Product Providers (as such terms are defined in the below referenced Credit
Agreement) (in such capacity, together with its successors and assigns in such
capacity, “Agent”), ERICKSON INCORPORATED, a Delaware corporation (formerly
known as Erickson Air-Crane Incorporated) (“EAC”), ERICKSON HELICOPTERS, INC.
(formerly known as Evergreen Helicopters, Inc.), an Oregon corporation
(“Helicopters”) (Helicopters, together with EAC, are referred to hereinafter
each individually as a “Borrower”, and individually and collectively, jointly
and severally, as the “Borrowers”), the Subsidiaries of Borrowers identified on
the signature pages hereof (such Subsidiaries are referred to hereinafter each
individual as a “Guarantor”, and individually and collectively, jointly and
severally, as the “Guarantors”), and in light of the following:
W I T N E S S E T H
WHEREAS, Lenders, Agent, Wells Fargo, as lead arranger, book runner, syndication
agent, and documentation agent, and Borrowers are parties to that certain Credit
Agreement, dated as of May 2, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, Borrowers have requested Agent and the Lenders make certain
modifications to, and grant certain waivers with respect to, the Credit
Agreement and the other Loan Documents; and
WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to accommodate Borrowers’ requests.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement (including Schedule 1.1 thereto).


2.Waiver. Agent and the Required Lenders hereby waive any Event of Default that
occurred as a result of Borrowers not delivering to Agent, copies of Borrowers’
Projections, in form and substance (including as to scope and underlying
assumptions) satisfactory to Agent, in its Permitted Discretion, for the
forthcoming 3 years, year by year, as of the end of the fiscal year ended
December 31, 2014 (the “Specified Event”), provided, that nothing herein, nor
any communications among Borrowers, any other Loan Party, Agent, or any Lender,
shall be deemed a waiver with respect to any Events of Default, other than the
Specified Event, or any future failure of Borrowers or any other Loan Party to
comply fully with any provision of the Credit Agreement or any provision of any
other Loan Document, and in no event shall this waiver be deemed to be a waiver
of enforcement of any of the Agent’s or the Lenders’ rights or remedies under
the Credit Agreement and the other Loan Documents, at law (including under the
UCC), in equity, or otherwise including, without limitation, the right to
declare all Obligations immediately due and payable pursuant to




--------------------------------------------------------------------------------




Section 9 of the Credit Agreement, with respect to any other Defaults or Events
of Default now existing or hereafter arising. Except as expressly provided
herein, Agent and each Lender hereby reserves and preserves all of its rights
and remedies against Borrowers and any other Loan Party under the Credit
Agreement and the other Loan Documents, at law (including under the UCC), in
equity, or otherwise including, without limitation, the right to declare all
Obligations immediately due and payable pursuant to Section 9 of the Credit
Agreement.


3.Amendments. Subject to the satisfaction of the conditions precedent set forth
in Section 5 hereof:


(a)Schedule 1.1 to the Credit Agreement is hereby amended by adding the
following new definition of “Aircranes” in proper alphabetical order:


“Aircranes” means the Aircraft, together with any Engines installed thereon,
identified on Schedule A-3 to the Agreement, together with (a) any other
Aircraft acquired by the Loan Parties to replace the Aircraft on Schedule A-3
and the Engines installed thereon, or (b) any other S-64 aircrane helicopters
owned by any Loan Party, together with any Engines installed thereon.


(b)Schedule 1.1 to the Credit Agreement is hereby amended by (i) deleting the
“and” at the end of clause (r) of the definition of “Permitted Dispositions”,
and (ii) amending and restating clause (s) of the definition of “Permitted
Dispositions” and adding a new clause (t) of the definition of “Permitted
Dispositions” as follows:


(s) so long as no Default or Event of Default has occurred and is continuing the
exchange or swap of Engines or Aircraft (other than the Aircranes) for other
like assets to the extent not prohibited under applicable law (excluding, if the
exchange is being done pursuant to Section 1031 of the IRC (or comparable or
successor provision), any boot thereon permitted by such provision) of
comparable or greater fair market value and which are necessary or useful in the
business of Borrowers and their Subsidiaries; provided that (i) if the exchange
or swap involves Aircraft, Borrowers shall have delivered to Agent an appraisal
in form satisfactory to Agent and from an appraiser satisfactory to Agent, in
each case, in its Permitted Discretion, of the fair market value of the assets
that are the subject of the exchange or swap, (ii) if (A) Engines with a fair
market value of $10,000,000 or more have been disposed of pursuant to this
clause (s) during the current fiscal year, and (B) the exchange or swap involves
the disposition by any Loan Party of any Engine with a fair market value in
excess of $750,000 (in the case of clauses (A) and (B), pursuant to an appraisal
or other evidence satisfactory to Agent in its Permitted Discretion), Borrowers
shall have delivered to Agent an appraisal in form satisfactory to Agent and
from an appraiser satisfactory to Agent, in each case, in its Permitted
Discretion, of the fair market value of the assets that are the subject of the
exchange or swap, (iii) Borrowers shall identify each exchange or swap
consummated pursuant to this clause (s), and the fair market value of the assets
that are the subject of such exchange or swap in the Compliance Certificate that
they next deliver pursuant to the terms of the Agreement, and (iv) if the
aggregate fair market value of any assets included in Eligible Inventory or
Eligible Aircraft disposed of in connection with any transaction or series of
related transactions exceeds $250,000, Borrowers shall have delivered an updated
Borrowing Base Certificate to Agent excluding such disposed of assets from the
Borrowing Base, and
(t) sales or dispositions of assets (other than Accounts, Inventory, and Equity
Interests of Subsidiaries of EAC) not otherwise permitted in clauses (a) through
(s) above so long as (i) made at fair market value, (ii) made pursuant to
clauses (1) or (15) of the definition of Asset Sale in the Senior Note Indenture
(and subject to satisfaction of the conditions precedent of such clause as such
conditions


- 2 -

--------------------------------------------------------------------------------




precedent appear as of the Closing Date), and (iii) the aggregate fair market
value of all assets disposed of in any fiscal year (including the proposed
disposition) would not exceed $25,000,000.
(c)     The Credit Agreement is hereby amended by adding Schedule A-3 in the
form attached hereto as Schedule A-3.
(d)    The Credit Agreement is hereby amended by amending and restating Exhibit
C-1 in the form attached hereto as Exhibit C-1.
4.Consents and Certain Agreements.


(a)Subject to the satisfaction of the conditions precedent set forth in Section
5 hereof, Agent and Required Lenders hereby agree that, anything to the contrary
contained in the Loan Documents notwithstanding, Borrowers and their
Subsidiaries may enter into Dry Leases (as defined below) of Aircraft; provided
that (i) Borrowers give Agent at least 5 days notice prior to entering into any
such Dry Lease, (ii) neither such Aircraft nor any of the Engines, Rotors, or
Rotor Blades, installed on the Aircraft are included in the Borrowing Base,
(iii) no Default or Event of Default has occurred and is continuing at the time
of entry into the Dry Lease, (iv) to the extent Agent has a Lien on such
Aircraft, Engines, Rotors, or Rotor Blades, Agent maintains a first priority
perfected Lien on such assets and all filings, if any, required to be made in
each applicable jurisdiction in connection with the execution of such Dry Lease
in order to protect the interest of the applicable Loan Party and Agent in the
Aircraft and Engines, Rotors, or Rotor Blades installed thereon have been made,
(v) the laws of the proposed lessee’s country of domicile would give recognition
to the applicable Loan Party’s ownership of the Aircraft and Engines, Rotors, or
Rotor Blades installed thereon and to Agent’s Liens on such Aircraft and
Engines, Rotors, or Rotor Blades installed thereon, (vi) the proposed lessee
agrees that its rights under the Dry Lease are subject and subordinate to the
Agent’s Liens, (vii) Borrowers deliver to Agent evidence that the proposed
lessee acknowledges and agrees that the Aircraft and Engines, Rotors, or Rotor
Blades installed thereon are owned by the applicable Loan Party and are subject
to Agent’s Liens, (viii) the terms of the proposed Dry Lease will be legal,
valid, binding and (subject to customary exceptions) enforceable against the
proposed lessee in the country in which the proposed lessee is principally
based, (ix) after giving effect to any Dry Lease, the ratio of (A) the Appraised
Value (as defined below) of all Aircranes owned by the Loan Parties as of any
date of determination that are not subject to a Dry Lease and are subject to a
first priority perfected Lien in favor of Agent to secure the Obligations to (B)
the Appraised Value of all Aircranes owned by the Loan Parties as of such date
of determination and subject to a Dry Lease and/or not subject to a first
priority perfected Lien in favor of Agent, would be at least 0.75 to 1.00, and
(x) all approvals, consents or authorizations required from any Governmental
Authority in connection with any such lease or such delivery, transfer or
relinquishment of possession have been obtained and remain in full force and
effect; provided that the Loan Parties’ obligations under the Loan Documents
with respect to such Aircraft (including with respect to insurance, but other
than with respect to any obligation not to enter into a Dry Lease or prohibition
against a transfer of possession under the Loan Documents) shall continue in
full force and effect notwithstanding any such Dry Lease. As used herein, (x)
“Dry Lease” means any arrangement whereby any Loan Party agrees to lease an
Aircraft or any Airframe to a third party for operation by such third party, and
(y) “Appraised Value” shall mean, as of any date of determination, with respect
to any Aircraft owned by the Loan Parties as of such date of determination, the
current fair market value of such Aircraft as determined in an “extended
desktop” appraisal conducted by a firm reasonably satisfactory to Agent, that is
maintenance adjusted, that was completed not more than 1 year prior to such date
of determination. For the avoidance of doubt, such appraisal shall be conducted
in accordance with the Uniform Standards of Professional Appraisal Practice
(USPAP) or in accordance with other procedures acceptable to Agent. For the
further avoidance of doubt, Section 3.9 of each Aircraft Security Agreement


- 3 -

--------------------------------------------------------------------------------




remains in full force and effect and each Loan Party is required to comply with
such Section 3.9 in addition to the covenants and requirements set forth in this
Section 4(a).


(b)Subject to the satisfaction of the conditions precedent set forth in Section
5 hereof, Agent and Required Lenders hereby agree that $8,500,000 in Engine
swaps and $9,400,000 in Aircraft swaps, in each case identified on Schedule 1
attached hereto shall be deemed not to utilize the $25,000,000 basket set forth
in clause (t) of the definition of “Permitted Dispositions” for the fiscal year
ending December 31, 2015.


5.Conditions Precedent to Amendment. This Amendment shall be effective upon the
satisfaction or waiver of each of the following conditions precedent:


(a)Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.


(b)Agent shall have received evidence, in form satisfactory to it, regarding the
fair market value of the assets subject to the swaps identified on Schedule 1
attached hereto.


(c)The representations and warranties herein and in the Credit Agreement and the
other Loan Documents as amended hereby shall be true, correct and complete in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof, as
though made on such date (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true, correct and complete in all material respects as
of such earlier date).


(d)Borrowers shall have paid to Agent, for the ratable benefit of the Lenders
signatory hereto, an amendment fee of $70,000, which amendment fee shall be
earned in full and due and payable on the date hereof.


(e)Borrowers shall have paid all fees, costs, expenses and taxes then payable
pursuant to the Credit Agreement as therein provided.


(f)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Loan Party, Agent, or any Lender.


6.Representations and Warranties. Each Loan Party hereby represents and warrants
to Agent and the Lenders as follows:


(a)It (i) is duly organized and existing and in good standing under the laws of
the jurisdiction of its organization, (ii) is qualified to do business in any
state where the failure to be so qualified could reasonably be expected to
result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Amendment and the
other Loan Documents to which it is a party and to carry out the transactions
contemplated hereby and thereby.


(b)The execution, delivery, and performance by it of this Amendment and the
other Loan Documents to which it is a party (i) have been duly authorized by all
necessary action on the part of such Loan Party and (ii) do not and will not (A)
violate any material provision of federal, state, or local law or


- 4 -

--------------------------------------------------------------------------------




regulation applicable to such Loan Party, the Governing Documents of Borrower,
or any order, judgment, or decree of any court or other Governmental Authority
binding on such Loan Party, (B) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of such Loan Party except to the extent that any such
conflict, breach or default could not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect, (C) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
assets of such Loan Party, other than Permitted Liens, (D) require any approval
of such Loan Party’s interest holders or any approval or consent of any Person
under any Material Contract of such Loan Party, other than consents or approvals
that have been obtained and that are still in force and effect and except, in
the case of Material Contracts, for consents or approvals, the failure to obtain
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Effect, or (E) require any registration with, consent, or
approval of, or notice to, or other action with or by, any Governmental
Authority, other than registrations, consents, approvals, notices, or other
actions that have been obtained and that are still in force and effect and
except for filings and recordings with respect to the Collateral to be made, or
otherwise delivered to Agent for filing or recordation in connection with this
Amendment.


(c)This Amendment has been duly executed and delivered by each Loan Party. This
Amendment and each Loan Document to which such Loan Party is a party is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.


(d)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Loan Party, Agent or any Lender.


(e)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Amendment, and no condition exists which
constitutes a Default or an Event of Default.


(f)The representations and warranties in the Credit Agreement and the other Loan
Documents as amended hereby are true, correct and complete in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true, correct and complete in all material respects as of such earlier
date).


7.Reserved.


8.Payment of Costs and Fees. Borrowers agree to pay all out-of-pocket costs and
expenses of Agent (including, without limitation, the reasonable fees and
disbursements of outside counsel to Agent) in connection with the preparation,
negotiation, execution and delivery of this Amendment and any documents and
instruments relating hereto.


9.Release.


(a)Each Loan Party hereby acknowledges and agrees that the amounts payable
pursuant to the Credit Agreement and the other Loan Documents, as modified
hereby, are payable without defense, offset, withholding, counterclaim, or
deduction of any kind.




- 5 -

--------------------------------------------------------------------------------




(b)Effective on the date hereof, each Loan Party, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges each member of the
Lender Group, each Bank Product Provider, and each of their respective
Affiliates, and each of their respective successors in title, past, present and
future officers, directors, employees, limited partners, general partners,
investors, attorneys, assigns, subsidiaries, shareholders, trustees, agents and
other professionals and all other persons and entities to whom any member of the
Lenders would be liable if such persons or entities were found to be liable to
such Loan Party (each a “Releasee” and collectively, the “Releasees”), from any
and all past, present and future claims, suits, liens, lawsuits, adverse
consequences, amounts paid in settlement, debts, deficiencies, diminution in
value, disbursements, demands, obligations, liabilities, causes of action,
damages, losses, costs and expenses of any kind or character, whether based in
equity, law, contract, tort, implied or express warranty, strict liability,
criminal or civil statute or common law (each a “Claim” and collectively, the
“Claims”), whether known or unknown, fixed or contingent, direct, indirect, or
derivative, asserted or unasserted, matured or unmatured, foreseen or unforseen,
past or present, liquidated or unliquidated, suspected or unsuspected, which
such Loan Party ever had from the beginning of the world to the date hereof, or
now has, against any such Releasee which relates, directly or indirectly to the
Credit Agreement, any other Loan Document, or to any acts or omissions of any
such Releasee with respect to the Credit Agreement or any other Loan Document,
or to the lender-borrower relationship evidenced by the Loan Documents, except
for the duties and obligations set forth in any of the Loan Documents or in this
Amendment. As to each and every Claim released hereunder, each Loan Party hereby
represents that it has received the advice of legal counsel with regard to the
releases contained herein, and having been so advised, specifically waives the
benefit of the provisions of Section 1542 of the Civil Code of California which
provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


As to each and every Claim released hereunder, each Loan Party also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of California), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto.


Each Loan Party each acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Loan
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.


(c)    Each Loan Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release. If any Loan Party or any of its respective
successors, assigns, or officers, directors, employees, agents or attorneys, or
any Person acting for or on behalf of, or claiming through it violate the
foregoing covenant, such Person, for itself and its successors, assigns and
legal representatives, agrees to pay, in addition to such other damages


- 6 -

--------------------------------------------------------------------------------




as any Releasee may sustain as a result of such violation, all attorneys’ fees
and costs incurred by such Releasee as a result of such violation.


10.    Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. THIS
CONSENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE CREDIT
AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.


11.    Amendments. This Amendment cannot be altered, amended, changed or
modified in any respect or particular unless each such alteration, amendment,
change or modification is made in accordance with the terms and provisions of
Section 14.1 of the Credit Agreement.


12.    Counterpart Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of this Amendment by facsimile or other
electronic method of transmission shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by facsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Amendment.


13.    Effect on Loan Documents.


(a)    The Credit Agreement, as modified hereby and as amended as of the date
hereof, and each of the other Loan Documents, as amended as of the date hereof,
shall be and remain in full force and effect in accordance with their respective
terms and hereby are ratified and confirmed in all respects. The execution,
delivery, and performance of this Amendment shall not operate, except as
expressly set forth herein, as a waiver of, consent to, or a modification or
amendment of, any right, power, or remedy of Agent or any Lender under the
Credit Agreement or any other Loan Document. Except for the modifications and
consents expressly set forth herein, the Credit Agreement and the other Loan
Documents shall remain unchanged and in full force and effect.


(b)    Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.


(c)    To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified accordingly to reflect the terms and
conditions of the Credit Agreement as modified hereby.


(d)    This Amendment is a Loan Document.


(e)    Unless the context of this Amendment clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including”


- 7 -

--------------------------------------------------------------------------------




are not limiting, and the term “or” has, except where otherwise indicated, the
inclusive meaning represented by the phrase “and/or”. The words “hereof”,
“herein”, “hereby”, “hereunder”, and similar terms in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement.
Section, subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to any Person shall be construed to include such
Person’s successors and assigns.


14.    Entire Agreement. This Amendment, and the terms and provisions hereof,
the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.


15.    Reaffirmation of Obligations. Each Loan Party hereby reaffirms its
obligations under each Loan Document to which it is a party. Each Loan Party
hereby further ratifies and reaffirms the validity and enforceability of all of
the Liens and security interests heretofore granted, pursuant to and in
connection with the Guaranty and Security Agreement, the Aircraft and Engine
Security Agreement, or any other Loan Document, to Agent, as collateral security
for the obligations under the Loan Documents in accordance with their respective
terms, and acknowledges that all of such Liens and security interests, and all
collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof. Each
Loan Party hereby further does grant to Agent, for the benefit of each member of
the Lender Group and the Bank Product Providers, a perfected security interest
in the Collateral (as defined in the Guaranty and Security Agreement), the
Collateral (as defined in the Aircraft and Engine Security Agreement), and the
Collateral (as defined in the Spare Parts Security Agreement) in order to secure
all of its present and future obligations under the Loan Documents.


16.    Severability. In case any provision in this Amendment shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of this Amendment and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.


17.    Guarantors. Each of the undersigned Guarantors consent to the matters
contained herein. Although the undersigned Guarantors have been informed of the
matters set forth herein and have consented to same, each Guarantor understands
that no member of the Lender Group has any obligation to inform it of such
matters in the future or to seek its acknowledgement or agreement to future
consents, waivers, or amendments related to the Credit Agreement, and nothing
herein shall create such a duty.


[signature page follows]













- 8 -

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.




 
ERICKSON INCORPORATED,
a Delaware corporation




By: /s/ Eric Struik
Name: Eric K. Struik
Title: Chief Financial Officer, Vice President


 
EAC ACQUISITION CORPORATION, a Delaware corporation




By: /s/ Eric Struik
Name: Eric K. Struik
Title: Chief Financial Officer, Treasurer Vice President




 
ERICKSON HELICOPTERS, INC.,
an Oregon corporation




By: /s/ Eric Struik
Name: Eric K. Struik
Title: Chief Financial Officer, Treasurer Vice President




 
ERICKSON TRANSPORT, INC., an Alaska corporation


By: /s/ Eric Struik
Name: Eric K. Struik
Title: Chief Financial Officer, Treasurer Vice President




 
EVERGREEN HELICOPTERS INTERNATIONAL, INC., a Texas corporation


By: /s/ Eric Struik
Name: Eric K. Struik
Title: Chief Financial Officer, Treasurer Vice President











--------------------------------------------------------------------------------




 
 
 
EVERGREEN EQUITY, INC., a Nevada corporation




By: /s/ Eric Struik
Name: Eric K. Struik
Title: Chief Financial Officer, Treasurer Vice President





 
EVERGREEN UNMANNED SYSTEMS, INC., a Delaware corporation




By: /s/ Eric Struik
Name: Eric K. Struik
Title: Chief Financial Officer, Treasurer Vice President







--------------------------------------------------------------------------------




 
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, Issuing Bank, and a Lender
By: /s/ Amelie Yehros                    
Name:     Amelie Yehros
Title: SVP







--------------------------------------------------------------------------------




 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender
 
 
 
 
By:
/s/ Stephen Lapidus
 
Name:
Stephen R. Lapidus
 
Title:
Director
 
 
 
 
By:
/s/ Philip Saliba
 
Name:
Philip Saliba
 
Title:
Director




































Schedule 1




--------------------------------------------------------------------------------




N Number
Manufacturer Name
Model
Serial Number
Status
N16973
Bell
212
30882
Removed
Engine
Pratt & Whitney
PT6T-3B
CPPS-62046
Removed
Engine
Pratt & Whitney
PT6T-3
CPPS-61764
Removed
N59633
Bell
212
30676
Removed
Engine
Pratt & Whitney
PT6T-3B
CPPS-61147
Removed
Engine
Pratt & Whitney
PT6T-3
CPPS-61557
Removed
N398EH
Bell
212
30766
Removed
Engine
Pratt & Whitney
PT6T-3B
CPPS-0270
Removed
Engine
Pratt & Whitney
PT6T-3B
CPPS-62384
Removed
N212EV
Bell
212
30881
Removed
Engine
Pratt & Whitney
PT6T-3B
CPPS-60276
Removed
Engine
Pratt & Whitney
PT6T-3B
CPPS-62079
Removed
PR-EAE
Sikorsky
S76C+
760497
Added
Engine
Turbomeca
Arriel 2S1
20546
Added
Engine
Turbomeca
Arriel 2S1
20636
Added
N762E
Sikorsky
S76C+
760476
Added
Engine
Turbomeca
Arriel 2S1
20591TEC
Added
Engine
Turbomeca
Arriel 2S1
20036TEC
Added
Engine
Garrett
TPE-331-10R-512C
37098
Removed
Engine
Garrett
CT7-2A
343015
Removed
Engine
Turbomeca
Makila 1A1
2417
Removed
Engine
Garrett
TPE-331-10R-512C
37470
Added
Engine
General Electric
CT7-2A
343021
Added
Engine
Turbomeca
Makila 1A1
362
Added
Engine
Turbomeca
Turmo IV
1484
Removed
Engine
Turbomeca
Turmo IV
688
Removed
Engine
General Electric
CT7-2A
343227
Removed
Engine
General Electric
CT7-2A
343086
Removed
Engine
General Electric
CT7-2A
343013
Removed
Engine
Turbomeca
Turmo IV
770
Removed
Engine
Turbomeca
Turmo IV
841
Removed
Engine
Turbomeca
Turmo IV
3008
Added
Engine
Turbomeca
Turmo IV
591
Added
Engine
General Electric
CT7-2A
343030
Added
Engine
General Electric
CT7-2A
343040
Added
Engine
General Electric
CT7-2A
343034
Added
Engine
Turbomeca
Turmo IV
607
Added
Engine
Turbomeca
Turmo IV
1617
Added













--------------------------------------------------------------------------------




Schedule A-3
Make
Registration Number
Model
Serial Number
Name
Year
Erickson
N171AC
S-64F
64090
Annie
1970
Erickson
N159AC
S-64F
64084
Camille
1993
Erickson
N173AC
S-64E
64015
Christine
1994
Erickson
N194AC
S-64E
64017
Delilah
1994
Erickson
N218AC
S-64E
64033
Elsie
1970
Erickson
N179AC
S-64F
64091
Elvis
1994
Erickson
N154AC
S-64E
64037
Georgia Peach
1967
Erickson
N158AC
S-64F
64081
Goliath
1968
Erickson
N189AC
S-64E
641001
Gypsy Lady
1997
Erickson
N164AC
S-64E
64034D
Incredible Hulk
1983
Erickson
N247AC
S-64E
64052
Jerry
2004
Erickson
N176AC
S-64E
64003
Lucille
1962
Erickson
N217AC
S-64E
64064
Malcolm
2000
Erickson
N172AC
S-64E
64061
Mariah
1995
Erickson
N243AC
S-64E
64022
Marty
1967
Erickson
N6962R
S-64E
64058
Olga
1968
Erickson
N957AC
S-64E
64065
Ichabod
1992
Erickson
N237AC
S-64F
64095
Sun Bird
1970
Erickson
OB2035P
S-64F
64097
Isabelle
1970







--------------------------------------------------------------------------------




EXHIBIT C-1


FORM OF COMPLIANCE CERTIFICATE




[on Administrative Borrower’s letterhead]




To:    Wells Fargo Bank, National Association
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attn: Business Finance Division Manager




Re:    Compliance Certificate dated ____________ __, 20__
Ladies and Gentlemen:
Reference hereby is made to that certain Credit Agreement dated as of May 2,
2013 (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among ERICKSON INCORPORATED, a Delaware
corporation (formerly known as Erickson Air-Crane Incorporated) (“EAC”),
ERICKSON HELICOPTERS, INC. (formerly known as Evergreen Helicopters, Inc.), an
Oregon corporation (“Helicopters”) (Helicopters, together with EAC, are referred
to hereinafter each individually as a “Borrower”, and individually and
collectively, jointly and severally, as the “Borrowers”), the lenders party
thereto as “Lenders”, and Wells Fargo Bank, National Association, a national
banking association, as administrative agent for each member of the Lender Group
and the Bank Product Providers (in such capacity, together with its successors
and assigns in such capacity, the “Agent”), as lead arranger, as book runner, as
syndication agent, and as documentation agent. Capitalized terms used herein and
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.
Pursuant to Section 5.1 of the Credit Agreement, the undersigned chief financial
officer of each Borrower hereby certifies as of the date hereof that:
1.    The financial information of Borrowers and their Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except,
in the case of unaudited financial statements, for year-end audit adjustments
and the lack of footnotes), and fairly presents in all material respects the
financial condition of Borrowers and their Subsidiaries as of the date set forth
therein.
2.    Such officer has reviewed the terms of the Credit Agreement and has made,
or caused to be made under his/her supervision, a review in reasonable detail of
the transactions and financial condition of Borrowers and their Subsidiaries
during the accounting period covered by the financial statements delivered
pursuant to Section 5.1 of the Credit Agreement.
3.    Such review has not disclosed the existence on and as of the date hereof,
and the undersigned does not have knowledge of the existence as of the date
hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Borrowers and/or their Subsidiaries have taken, are taking, or
propose to take with respect thereto.
4.    Except as set forth on Schedule 3 attached hereto, the representations and
warranties of each Borrower and its Subsidiaries set forth in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable




--------------------------------------------------------------------------------




to any representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date.
5.    As of the date hereof, [Borrowers are in receipt of $_________ of Curative
Equity proceeds and] Borrowers and their Subsidiaries are in compliance with the
applicable covenants contained in Section 7 of the Credit Agreement as
demonstrated on Schedule 4 hereof.
[6.    Borrowers have applied or concurrently herewith will apply the Curative
Equity proceeds to the payment of the Obligations in the manner specified in
Section 2.4(e)(vii) of the Credit Agreement. [The Curative Equity is in an
amount that is sufficient to cause Borrowers’ Availability to be in excess of
$15,000,000 after giving effect to applicable limitations on Curative Equity
proceeds set forth in Section 9.3(e) of the Credit Agreement].]
7.    Set forth on Schedule 5 hereto is a listing of each exchange or swap
consummated pursuant to clause (s) of the definition of “Permitted
Dispositions”, together with an indication of the fair market value of the
assets that are the subject of such exchange or swap.


[signature page follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this ____ day of _______________, 20___.




 
ERICKSON INCORPORATED, a Delaware corporation, as a Borrower


By:
Name:
Title:
 
 



 
ERICKSON HELICOPTERS, INC., an Oregon corporation, as a Borrower


By:
Name:
Title:





--------------------------------------------------------------------------------




SCHEDULE 1


Financial Information






--------------------------------------------------------------------------------




SCHEDULE 2


Default or Event of Default






--------------------------------------------------------------------------------




SCHEDULE 3


Representations and Warranties






--------------------------------------------------------------------------------




SCHEDULE 4
Financial Covenants
1.     Fixed Charge Coverage Ratio.
Borrowers’ and their Subsidiaries’ Fixed Charge Coverage Ratio, measured on a
Calendar Fiscal Quarter-end basis, for the 12 month period ending ____________
__, 20__, is ___:1.0. [Such ratio [is/is not] greater than or equal to the ratio
required pursuant to Section 7(a) of the Credit Agreement for the corresponding
period.]
Include the bracketed language if the Fixed Charge Coverage Ratio is required to
be tested as of the applicable Calendar Fiscal Quarter end pursuant to Section
7(a) of the Credit Agreement.
2.    Growth CapEx.
Borrowers’ and their Subsidiaries’ Growth CapEx, in the fiscal year 20__, is
$______________, which amount [is/is not] less than or equal to the amount
permitted pursuant to Section 7(b) of the Credit Agreement for the corresponding
period.






--------------------------------------------------------------------------------




SCHEDULE 5


Exchanges/Swaps




